Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4709 Page 1 of 19



 1   XAVIER BECERRA
     Attorney General of California
 2   STEPAN A. HAYTAYAN
     Supervising Deputy Attorney General
 3   JENNIFER E. ROSENBERG
     Deputy Attorney General
 4   State Bar No. 275496
       300 South Spring Street, Suite 1702
 5     Los Angeles, CA 90013
       Telephone: (213) 269-6617
 6     Fax: (916) 731-2124
       E-mail: Jennifer.Rosenberg@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
 8   the State of California, and Brent E. Orick,
     in his official capacity as Acting Director of
 9   the Department of Justice Bureau of
     Firearms
10
                       IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   MATTHEW JONES, et al.,                        3:19-cv-01226-L-AHG
16                                   Plaintiffs,
17                v.                               DEFENDANTS’ ANSWER TO
                                                   SECOND AMENDED
18                                                 COMPLAINT FOR
     XAVIER BECERRA, in his official               DECLARATORY AND
19   capacity as Attorney General of the           INJUNCTIVE RELIEF
     State of California, et al.,
20                                                 Judge:       Hon. M. James Lorenz and
                                   Defendants.                  Magistrate Judge Barbara
21                                                              Lynn Major
                                                   Action
22                                                 Filed:       July 1, 2019
23                                                 First Amended Complaint
                                                   Filed:     July 30, 2019
24
                                                   First Amended Complaint and
25                                                 Summons
                                                   Served:    August 1, 2019
26
                                                   Second Amended Complaint Filed and
27                                                 Served:   November 8, 2019
28
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4710 Page 2 of 19



 1        Defendant Xavier Becerra, in his official capacity as Attorney General of the
 2   State of California, and Defendant Brent E. Orick, in his official capacity as Acting
 3   Director of the Department of Justice Bureau of Firearms (collectively,
 4   “Defendants”) submit their answer in response to Plaintiffs’ Second Amended
 5   Complaint for Declaratory and Injunctive Relief (ECF No. 20). Defendants answer,
 6   in paragraphs that correspond to the Second Amended Complaint’s paragraphs, as
 7   follows:1
 8        The allegations contained at lines 2-8 of page 2 of the Second Amended
 9   Complaint characterize Plaintiffs’ claims and are not averments of fact to which
10   Defendants are required to respond. To the extent a response is required,
11   Defendants admit that, in their official capacities as state officials, they are
12   responsible under California law for administering and enforcing certain state laws
13   and regulations governing the purchase, sale, transfer, possession, use of, and
14   access to firearms. Except as specifically admitted, Defendants deny the allegations
15   in these lines.
16        The allegations contained at lines 9-23 of page 2 of the Second Amended
17   Complaint characterize Plaintiffs’ claims and demands for relief, and constitute
18   conclusions of law; accordingly, they are not averments of fact to which Defendants
19   are required to respond. Defendants deny that Plaintiffs are entitled to such relief.
20   To the extent these lines may be deemed allegations of fact, they are denied.
21                             JURISDICTION AND VENUE2
22        1.     Defendants admit that this Court has jurisdiction. Defendants deny the
23   remaining allegations of Paragraph 1.
24
25          1
             The following responses to each paragraph include responses to any
     footnotes that may be contained in the relevant paragraph.
26         2
             For the convenience of the Court and the parties, Defendants utilize certain
     headings as set forth in the Second Amended Complaint. In doing so, Defendants
27   neither admit nor deny any allegations that may be suggested by the Second
     Amended Complaint’s headings.
28
                                               1
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4711 Page 3 of 19



 1        2.   Defendants admit that Plaintiffs seek declaratory and injunctive relief, as
 2   well as attorneys’ fees. Defendants further admit that each statute referenced in
 3   Paragraph 2 speaks for itself. Except as specifically admitted, Defendants deny the
 4   allegations of Paragraph 2.
 5        3.   Defendants admit that venue is proper in this Court. Except as
 6   specifically admitted, Defendants deny the allegations of Paragraph 3.
 7                                         PARTIES
 8        A.   Plaintiffs – Individuals and Entities
 9        4.   Defendants lack information or belief sufficient to answer the allegations
10   contained in Paragraph 4, and basing their denial on this ground, deny each and
11   every allegation thereof.
12        5.   Defendants lack information or belief sufficient to answer the allegations
13   contained in Paragraph 5, and basing their denial on this ground, deny each and
14   every allegation thereof.
15        6.   Defendants lack information or belief sufficient to answer the allegations
16   contained in Paragraph 6, and basing their denial on this ground, deny each and
17   every allegation thereof.
18        7.   Defendants lack information or belief sufficient to answer the allegations
19   contained in Paragraph 7, and basing their denial on this ground, deny each and
20   every allegation thereof.
21        8.   Defendants lack information or belief sufficient to answer the allegations
22   contained in Paragraph 8, and basing their denial on this ground, deny each and
23   every allegation thereof.
24        9.   Defendants lack information or belief sufficient to answer the allegations
25   contained in Paragraph 9, and basing their denial on this ground, deny each and
26   every allegation thereof.
27
28
                                              2
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4712 Page 4 of 19



 1        B.    Institutional Plaintiffs
 2        10.   To the extent that the allegations contained in the seventh sentence of
 3   Paragraph 10, beginning on page 8, line 14, are Plaintiffs’ characterization of their
 4   case and conclusions of law, no answer is required. To the extent the allegations in
 5   these lines may be deemed allegations of fact, and as to the remaining allegations
 6   contained in Paragraph 10, Defendants lack information or belief sufficient to
 7   answer, and basing their denial on this ground, deny the allegations thereof.
 8        11.   To the extent that the allegations contained in the seventh sentence of
 9   Paragraph 11, beginning on page 9, line 17, are Plaintiffs’ characterization of their
10   case and conclusions of law, no answer is required. To the extent the allegations in
11   these lines may be deemed allegations of fact, and as to the remaining allegations
12   contained in Paragraph 11, Defendants lack information or belief sufficient to
13   answer, and basing their denial on this ground, deny the allegations thereof.
14        12.   To the extent that the allegations contained in the seventh sentence of
15   Paragraph 12, beginning on page 10, line 20, are Plaintiffs’ characterization of their
16   case and conclusions of law, no answer is required. To the extent the allegations in
17   these lines may be deemed allegations of fact, and as to the remaining allegations
18   contained in Paragraph 12, Defendants lack information or belief sufficient to
19   answer, and basing their denial on this ground, deny the allegations thereof.
20        13. To the extent that the allegations contained in the eighth sentence of
21   Paragraph 13, beginning on page 11, line 21, are Plaintiffs’ characterization of their
22   case and conclusions of law, no answer is required. To the extent the allegations in
23   these lines may be deemed allegations of fact, and as to the remaining allegations
24   contained in Paragraph 13, Defendants lack information or belief sufficient to
25   answer, and basing their denial on this ground, deny the allegations thereof.
26        14.   Defendants lack information or belief sufficient to answer the allegations
27   contained in Paragraph 14, and basing their denial on this ground, deny each and
28   every allegation thereof.
                                              3
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4713 Page 5 of 19



 1        15.   Defendants lack information or belief sufficient to answer the allegations
 2   contained in Paragraph 15, and basing their denial on this ground, deny each and
 3   every allegation thereof.
 4        16.   Defendants lack information or belief sufficient to answer the allegations
 5   contained in Paragraph 16, and basing their denial on this ground, deny each and
 6   every allegation thereof.
 7        17.   To the extent that the allegations contained in the second sentence of
 8   Paragraph 17, beginning on page 13, line 26, are Plaintiffs’ characterization of their
 9   case and conclusions of law, no answer is required. To the extent the allegations in
10   these lines may be deemed allegations of fact, and as to the remaining allegations
11   contained in Paragraph 17, Defendants lack information or belief sufficient to
12   answer, and basing their denial on this ground, deny the allegations thereof.
13        18.   To the extent that the allegations contained in the second sentence of
14   Paragraph 18, beginning on page 14, line 7, are Plaintiffs’ characterization of their
15   case and conclusions of law, no answer is required. To the extent the allegations in
16   these lines may be deemed allegations of fact, and as to the remaining allegations
17   contained in Paragraph 18, Defendants lack information or belief sufficient to
18   answer, and basing their denial on this ground, deny the allegations thereof.
19        19. To the extent that the allegations contained in the second sentence of
20   Paragraph 19, beginning on page 14, line 17, are Plaintiffs’ characterization of their
21   case and conclusions of law, no answer is required. To the extent the allegations in
22   these lines may be deemed allegations of fact, and as to the remaining allegations
23   contained in Paragraph 19, Defendants lack information or belief sufficient to
24   answer, and basing their denial on this ground, deny the allegations thereof.
25        20.   To the extent that the allegations contained in Paragraph 20 are
26   Plaintiffs’ characterization of their case and conclusions of law, no answer is
27   required. To the extent the allegations contained in Paragraph 20 may be deemed
28
                                              4
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4714 Page 6 of 19



 1   allegations of fact, Defendants lack information or belief sufficient to answer, and
 2   basing their denial on this ground, deny the allegations thereof.
 3        21.   Defendants admit that Plaintiffs seek declaratory and injunctive relief.
 4   Except as specifically admitted, the allegations contained in Paragraph 21
 5   characterize Plaintiffs’ claims and are not averments of fact to which Defendants
 6   are required to respond. To the extent they may be deemed allegations of fact, they
 7   are denied.
 8        C.    Defendants
 9        22.   To the extent that the allegations contained in Paragraph 22 are
10   conclusions of law, no answer is required. Defendants admit that Defendant Xavier
11   Becerra is the Attorney General of California and the chief law officer of the State,
12   and that he is sued in his official capacity. Defendants admit that article V, section
13   13 of the California Constitution speaks for itself. Except as specifically admitted,
14   Defendants deny the allegations of Paragraph 22.
15        23.   Defendants deny the allegations in Paragraph 23. Defendants admit that
16   Brent E. Orick is the Acting Director of the Bureau of Firearms and that he is sued
17   in his official capacity.
18        24.   Defendants lack information or belief sufficient to answer the allegations
19   contained in Paragraph 24, and basing their denial on this ground, deny each and
20   every allegation thereof.
21        25. The allegations contained in Paragraph 25 constitute conclusions of law
22   to which no answer is required; to the extent they may be deemed allegations of
23   fact, they are denied.
24                               FACTUAL ALLEGATIONS
25        26.   Defendants admit that the Second Amendment to the U.S. Constitution
26   speaks for itself. Except as specifically admitted, Defendants deny the allegations
27   in Paragraph 26.
28
                                               5
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4715 Page 7 of 19



 1        27.   Defendants admit that the Second Amendment to the U.S. Constitution
 2   speaks for itself. Defendants admit that the judicial opinion quoted in Paragraph 27
 3   speaks for itself. Except as specifically admitted, Defendants deny the allegations
 4   in Paragraph 27.
 5        28. The allegations contained in Paragraph 28 constitute conclusions of law
 6   to which no answer is required; to the extent they may be deemed allegations of
 7   fact, they are denied.
 8        29.   The allegations contained in Paragraph 29 constitute conclusions of law
 9   to which no answer is required; to the extent they may be deemed allegations of
10   fact, they are denied.
11        30.   Defendants admit that the statutes cited in Paragraph 30 speak for
12   themselves. Except as specifically admitted, the allegations contained in Paragraph
13   30 constitute conclusions of law to which no answer is required; to the extent they
14   may be deemed allegations of fact, they are denied.
15        31. Defendants admit that the judicial opinions quoted in Paragraph 31 speak
16   for themselves. Except as specifically admitted, the allegations contained in
17   Paragraph 31 characterize Plaintiffs’ claims and are not averments of fact to which
18   Defendants are required to respond; to the extent they may be deemed allegations of
19   fact, they are denied.
20        32. Defendants admit that the statute cited in Paragraph 32 speaks for itself.
21   Except as specifically admitted, the allegations contained in Paragraph 32 constitute
22   conclusions of law to which no answer is required; to the extent they may be
23   deemed allegations of fact, they are denied.
24        33.   Defendants admit that the statute cited in Paragraph 33 speaks for itself.
25   Except as specifically admitted, the allegations contained in Paragraph 33 constitute
26   conclusions of law to which no answer is required; to the extent they may be
27   deemed allegations of fact, they are denied.
28
                                              6
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4716 Page 8 of 19



 1        34.   Defendants admit that the judicial opinion quoted in Paragraph 34 and
 2   footnote 1 speaks for itself. Except as specifically admitted, the allegations
 3   contained in Paragraph 34 characterize Plaintiffs’ claims and are not averments of
 4   fact to which Defendants are required to respond; to the extent they may be deemed
 5   allegations of fact, they are denied.
 6        35.   Defendants admit that Penal Code section 27510 speaks for itself and
 7   that amendments to it took effect January 1, 2019. Except as specifically admitted,
 8   Defendants deny the allegations in Paragraph 35.
 9        36.   The allegations in Paragraph 36 characterize Plaintiffs’ claims and are
10   not averments of fact to which Defendants are required to respond. To the extent a
11   response is required, Defendants deny the allegations in Paragraph 36.
12                            The California Age-Based Gun Ban
13        37.   Defendants admit that SB 1100 was signed by former Governor Edmund
14   G. Brown Jr. on September 28, 2018. Defendants admit that SB 1100 and Penal
15   Code section 27510 speak for themselves. Defendants admit that SB 1100 took
16   effect on January 1, 2019. Except as specifically admitted, Defendants deny the
17   allegations in Paragraph 37.
18        38. The allegations contained in Paragraph 38 constitute conclusions of law
19   to which no answer is required; to the extent they may be deemed allegations of
20   fact, they are denied.
21        39. Defendants admit that SB 1100 and Penal Code section 27510 speak for
22   themselves. Except as specifically admitted, Defendants deny the allegations in
23   Paragraph 39.
24        40.   Defendants admit that Governor Newsom signed SB 61 on October 11,
25   2019. Defendants admit that SB 61 speaks for itself. Except as specifically
26   admitted, Defendants deny the allegations in Paragraph 40.
27
28
                                              7
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4717 Page 9 of 19



 1        41.   Defendants admit that SB 61 and Penal Code section 27510 speak for
 2   themselves. Except as specifically admitted, Defendants deny the allegations in
 3   Paragraph 41.
 4        42.   Defendants admit that SB 61 speaks for itself. Except as specifically
 5   admitted, the allegations contained in Paragraph 42 characterize Plaintiffs’ claims
 6   and are not averments of fact to which Defendants are required to respond; to the
 7   extent they may be deemed allegations of fact, they are denied.
 8        43.   Defendants admit that SB 61 and Penal Code section 27510 speak for
 9   themselves. Except as specifically admitted, the allegations in Paragraph 43 are not
10   averments of fact to which Defendants are required to respond; to the extent they
11   may be deemed allegations of fact, they are denied.
12        44.   The allegations contained in Paragraph 44 characterize Plaintiffs’ claims
13   and thus are not averments of fact to which Defendants are required to respond; to
14   the extent they may be deemed allegations of fact, they are denied.
15        45.   Defendants admit that Penal Code section 27510 speaks for itself.
16   Except as specifically admitted, the allegations contained in Paragraph 45
17   characterize Plaintiffs’ claims and are not averments of fact to which Defendants
18   are required to respond; to the extent they may be deemed allegations of fact, they
19   are denied.
20        46.   Defendants admit that the judicial opinions quoted in Paragraph 46 and
21   footnote 2 speak for themselves. Defendants admit that SB 61 and Penal Code
22   section 27510 speak for themselves. Except as specifically admitted, the
23   allegations contained in Paragraph 46 and footnote 2 characterize Plaintiffs’ claims
24   and are not averments of fact to which Defendants are required to respond; to the
25   extent they may be deemed allegations of fact, they are denied.
26        47.   Defendants admit that Penal Code section 27590 and the so-called
27   California Age-Based Gun Ban speak for themselves. Except as specifically
28
                                              8
           Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                      (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4718 Page 10 of 19



  1   admitted, the allegations contained in Paragraph 47 are not averments of fact to
  2   which Defendants are required to respond; to the extent they may be deemed
  3   allegations of fact, they are denied.
  4               Infringement of Plaintiffs’ and similarly situated adults’
  5                                Second Amendment rights
  6        48.   Defendants admit that 18 U.S.C. § 922(b)(1) speaks for itself. Except as
  7   specifically admitted, the allegations contained in Paragraph 48 are conclusions of
  8   law or characterize Plaintiffs’ claims, and thus are not averments of fact to which
  9   Defendants are required to respond; to the extent they may be deemed allegations of
 10   fact, they are denied.
 11        49.   Defendants admit that Penal Code sections 29800 and 29805 speak for
 12   themselves. Except as specifically admitted, the allegations contained in
 13   Paragraph 49 constitute conclusions of law to which no answer is required; to the
 14   extent they may be deemed allegations of fact, they are denied.
 15        50. Defendants admit that Penal Code sections 26500, 27510, and
 16   26800-26850 speak for themselves. Defendants admit that 27 C.F.R. 478.124(a)
 17   speaks for itself. Except as specifically admitted, the allegations contained in
 18   Paragraph 50 are conclusions of law or characterize Plaintiffs’ claims, and thus are
 19   not averments of fact to which Defendants are required to respond; to the extent
 20   they may be deemed allegations of fact, they are denied.
 21                               IMPACT ON PLAINTIFFS
 22        51. The allegations contained in Paragraph 51 are conclusions of law or
 23   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 24   Defendants are required to respond. To the extent they may be deemed allegations
 25   of fact, Defendants lack information or belief sufficient to answer the allegations
 26   contained in Paragraph 51, and basing their denial on this ground, deny each and
 27   every allegation thereof.
 28
                                               9
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4719 Page 11 of 19



  1       52. The allegations contained in Paragraph 52 are conclusions of law or
  2   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  3   Defendants are required to respond. To the extent they may be deemed allegations
  4   of fact, Defendants lack information or belief sufficient to answer the allegations
  5   contained in Paragraph 52, and basing their denial on this ground, deny each and
  6   every allegation thereof.
  7       53. The allegations contained in Paragraph 53 are conclusions of law or
  8   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  9   Defendants are required to respond. To the extent they may be deemed allegations
 10   of fact, Defendants lack information or belief sufficient to answer the allegations
 11   contained in Paragraph 53, and basing their denial on this ground, deny each and
 12   every allegation thereof.
 13       54. The allegations contained in Paragraph 54 are conclusions of law or
 14   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 15   Defendants are required to respond. To the extent they may be deemed allegations
 16   of fact, Defendants lack information or belief sufficient to answer the allegations
 17   contained in Paragraph 54, and basing their denial on this ground, deny each and
 18   every allegation thereof.
 19       55. The allegations contained in Paragraph 55 are conclusions of law or
 20   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 21   Defendants are required to respond. To the extent they may be deemed allegations
 22   of fact, Defendants lack information or belief sufficient to answer the allegations
 23   contained in Paragraph 55, and basing their denial on this ground, deny each and
 24   every allegation thereof.
 25       56. The allegations contained in Paragraph 56 are conclusions of law or
 26   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 27   Defendants are required to respond. To the extent they may be deemed allegations
 28
                                               10
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4720 Page 12 of 19



  1   of fact, Defendants lack information or belief sufficient to answer the allegations
  2   contained in Paragraph 56, and basing their denial on this ground, deny each and
  3   every allegation thereof.
  4       57. The allegations contained in Paragraph 57 are conclusions of law or
  5   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  6   Defendants are required to respond. To the extent they may be deemed allegations
  7   of fact, Defendants lack information or belief sufficient to answer the allegations
  8   contained in Paragraph 57, and basing their denial on this ground, deny each and
  9   every allegation thereof.
 10       58. The allegations contained in Paragraph 58 are conclusions of law or
 11   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 12   Defendants are required to respond. To the extent they may be deemed allegations
 13   of fact, Defendants lack information or belief sufficient to answer the allegations
 14   contained in Paragraph 58, and basing their denial on this ground, deny each and
 15   every allegation thereof.
 16       59. The allegations contained in Paragraph 59 are conclusions of law or
 17   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 18   Defendants are required to respond. To the extent they may be deemed allegations
 19   of fact, Defendants lack information or belief sufficient to answer the allegations
 20   contained in Paragraph 59, and basing their denial on this ground, deny each and
 21   every allegation thereof.
 22       60. The allegations contained in Paragraph 60 are conclusions of law or
 23   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 24   Defendants are required to respond. To the extent they may be deemed allegations
 25   of fact, Defendants lack information or belief sufficient to answer the allegations
 26   contained in Paragraph 60, and basing their denial on this ground, deny each and
 27   every allegation thereof.
 28
                                               11
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4721 Page 13 of 19



  1       61. The allegations contained in Paragraph 61 are conclusions of law or
  2   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  3   Defendants are required to respond. To the extent they may be deemed allegations
  4   of fact, Defendants lack information or belief sufficient to answer the allegations
  5   contained in Paragraph 61, and basing their denial on this ground, deny each and
  6   every allegation thereof.
  7       62. The allegations contained in Paragraph 62 are conclusions of law or
  8   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  9   Defendants are required to respond. To the extent they may be deemed allegations
 10   of fact, Defendants lack information or belief sufficient to answer the allegations
 11   contained in Paragraph 62, and basing their denial on this ground, deny each and
 12   every allegation thereof.
 13       63. The allegations contained in Paragraph 63 are conclusions of law or
 14   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 15   Defendants are required to respond. To the extent they may be deemed allegations
 16   of fact, Defendants lack information or belief sufficient to answer the allegations
 17   contained in Paragraph 63, and basing their denial on this ground, deny each and
 18   every allegation thereof.
 19       64. The allegations contained in Paragraph 64 are conclusions of law or
 20   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 21   Defendants are required to respond. To the extent they may be deemed allegations
 22   of fact, Defendants lack information or belief sufficient to answer the allegations
 23   contained in Paragraph 64, and basing their denial on this ground, deny each and
 24   every allegation thereof.
 25       65. The allegations contained in Paragraph 65 are conclusions of law or
 26   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 27   Defendants are required to respond. To the extent they may be deemed allegations
 28
                                               12
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4722 Page 14 of 19



  1   of fact, Defendants lack information or belief sufficient to answer the allegations
  2   contained in Paragraph 65, and basing their denial on this ground, deny each and
  3   every allegation thereof.
  4       66. The allegations contained in Paragraph 66 are conclusions of law or
  5   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  6   Defendants are required to respond. To the extent they may be deemed allegations
  7   of fact, Defendants lack information or belief sufficient to answer the allegations
  8   contained in Paragraph 66, and basing their denial on this ground, deny each and
  9   every allegation thereof.
 10       67. The allegations contained in Paragraph 67 are conclusions of law or
 11   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 12   Defendants are required to respond. To the extent they may be deemed allegations
 13   of fact, Defendants lack information or belief sufficient to answer the allegations
 14   contained in Paragraph 67, and basing their denial on this ground, deny each and
 15   every allegation thereof.
 16       68. The allegations contained in Paragraph 68 are conclusions of law or
 17   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 18   Defendants are required to respond. To the extent they may be deemed allegations
 19   of fact, Defendants lack information or belief sufficient to answer the allegations
 20   contained in Paragraph 68, and basing their denial on this ground, deny each and
 21   every allegation thereof.
 22       69. The allegations contained in Paragraph 69 are conclusions of law or
 23   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 24   Defendants are required to respond. To the extent they may be deemed allegations
 25   of fact, Defendants lack information or belief sufficient to answer the allegations
 26   contained in Paragraph 69, and basing their denial on this ground, deny each and
 27   every allegation thereof.
 28
                                               13
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4723 Page 15 of 19



  1        70. The allegations contained in Paragraph 70 are conclusions of law or
  2   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  3   Defendants are required to respond. To the extent they may be deemed allegations
  4   of fact, Defendants lack information or belief sufficient to answer the allegations
  5   contained in Paragraph 70, and basing their denial on this ground, deny each and
  6   every allegation thereof.
  7        71. The allegations contained in Paragraph 71 are conclusions of law or
  8   characterize Plaintiffs’ claims, and thus are not averments of fact to which
  9   Defendants are required to respond. To the extent they may be deemed allegations
 10   of fact, Defendants lack information or belief sufficient to answer the allegations
 11   contained in Paragraph 71, and basing their denial on this ground, deny each and
 12   every allegation thereof.
 13        72. The allegations contained in Paragraph 72 are conclusions of law or
 14   characterize Plaintiffs’ claims, and thus are not averments of fact to which
 15   Defendants are required to respond. To the extent they may be deemed allegations
 16   of fact, Defendants lack information or belief sufficient to answer the allegations
 17   contained in Paragraph 72, and basing their denial on this ground, deny each and
 18   every allegation thereof.
 19        73. Defendants lack information or belief sufficient to answer the allegations
 20   contained in Paragraph 73, and basing their denial on this ground, deny each and
 21   every allegation thereof.
 22        74. The allegations contained in Paragraph 74 constitute conclusions of law
 23   or characterize Plaintiffs’ claims, and thus are not averments of fact to which
 24   Defendants are required to respond; to the extent they may be deemed allegations of
 25   fact, they are denied.
 26                   DECLARATORY JUDGMENT ALLEGATIONS
 27        75. The allegations contained in Paragraph 75 constitute conclusions of law
 28
                                               14
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4724 Page 16 of 19



  1   or characterize Plaintiffs’ claims, and thus are not averments of fact to which
  2   Defendants are required to respond; to the extent they may be deemed allegations of
  3   fact, they are denied.
  4                       INJUNCTIVE RELIEF ALLEGATIONS
  5        76. The allegations contained in Paragraph 76 constitute conclusions of law
  6   or characterize Plaintiffs’ claims, and thus are not averments of fact to which
  7   Defendants are required to respond; to the extent they may be deemed allegations of
  8   fact, they are denied.
  9        77. The allegations contained in Paragraph 77 constitute conclusions of law
 10   or characterize Plaintiffs’ claims, and thus are not averments of fact to which
 11   Defendants are required to respond; to the extent they may be deemed allegations of
 12   fact, they are denied.
 13                              FIRST CAUSE OF ACTION
 14                     (Violation of U.S. Const. amends. II and XIV)
 15        78. Defendants incorporate their answers to Paragraphs 1 through 77 in
 16   answer to Paragraph 78.
 17        79. Defendants admit that the Second Amendment to the U.S. Constitution
 18   speaks for itself. Except as specifically admitted, the allegations contained in
 19   Paragraph 79 constitute conclusions of law to which no answer is required; to the
 20   extent they may be deemed allegations of fact, they are denied.
 21        80. Defendants admit that the Second Amendment to the U.S. Constitution
 22   speaks for itself. Defendants admit that the Fourteenth Amendment to the U.S.
 23   Constitution speaks for itself. Except as specifically admitted, the allegations
 24   contained in Paragraph 80 constitute conclusions of law to which no answer is
 25   required; to the extent they may be deemed allegations of fact, they are denied.
 26        81. Defendants admit that Penal Code section 27510 speaks for itself.
 27   Except as specifically admitted, the allegations contained in Paragraph 81 constitute
 28
                                               15
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4725 Page 17 of 19



  1   conclusions of law or characterize Plaintiffs’ claims, and thus are not averments of
  2   fact to which Defendants are required to respond; to the extent they may be deemed
  3   allegations of fact, they are denied.
  4        82. Defendants admit that Penal Code section 27510 speaks for itself.
  5   Except as specifically admitted, and but for the last sentence of Paragraph 82, the
  6   allegations contained in Paragraph 82 are conclusions of law or characterize
  7   Plaintiffs’ claims, and thus are not averments of fact to which Defendants are
  8   required to respond. To the extent they may be deemed allegations of fact, and as
  9   to the remaining allegations contained in Paragraph 82, Defendants lack
 10   information or belief sufficient to answer the allegations contained in Paragraph 82,
 11   and basing their denial on this ground, deny each and every allegation thereof.
 12        83. Defendants admit that Penal Code section 27510 speaks for itself.
 13   Except as specifically admitted, the allegations contained in Paragraph 83 constitute
 14   conclusions of law to which no answer is required; to the extent they may be
 15   deemed allegations of fact, they are denied.
 16        84. The allegations contained in Paragraph 84 constitute conclusions of law
 17   or characterize Plaintiffs’ claims, and thus are not averments of fact to which
 18   Defendants are required to respond; to the extent they may be deemed allegations of
 19   fact, they are denied.
 20        Defendants deny each and every allegation not previously admitted or
 21   otherwise qualified.
 22                                 PRAYER FOR RELIEF
 23        Defendants deny that Plaintiffs are entitled to the relief set forth in each of the
 24   four paragraphs of the prayer for relief immediately following Paragraph 84, or to
 25   any relief whatsoever. To the extent that the Prayer for Relief states any
 26   allegations, Defendants deny them.
 27
 28
                                               16
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4726 Page 18 of 19



  1                               AFFIRMATIVE DEFENSES
  2        In addition, without admitting any allegations contained in the Second
  3   Amended Complaint, Defendants assert the following defenses based on
  4   information and belief:
  5                             FIRST AFFIRMATIVE DEFENSE
  6        The Second Amended Complaint, and the claims for relief alleged therein,
  7   fails to state facts sufficient to constitute a cause of action.
  8                          SECOND AFFIRMATIVE DEFENSE
  9        Plaintiffs’ claims in this action are barred in that they do not have standing to
 10   bring them.
 11                           THIRD AFFIRMATIVE DEFENSE
 12        The Second Amended Complaint, and each cause of action therein, is
 13   improper because Plaintiffs have an adequate remedy at law.
 14                          FOURTH AFFIRMATIVE DEFENSE
 15        The Second Amended Complaint, and each cause of action therein, is barred
 16   by the equitable doctrines of estoppel, laches, unclean hands, and/or waiver.
 17                            FIFTH AFFIRMATIVE DEFENSE
 18        To the extent Defendants have undertaken any conduct with respect to the
 19   subjects and events underlying the Second Amended Complaint, such conduct was,
 20   at all times material thereto, undertaken in good faith and in reasonable reliance on
 21   existing law.
 22                            SIXTH AFFIRMATIVE DEFENSE
 23        Defendants have not knowingly or intentionally waived any applicable
 24   affirmative defense. Defendants reserve the right to assert and rely upon additional
 25   affirmative defenses as may become available or apparent during discovery
 26   proceedings or as may be raised or asserted by others in this case, and to amend the
 27   Answer and/or affirmative defenses accordingly. Defendants further reserve the
 28
                                                17
             Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                        (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 24 Filed 11/21/19 PageID.4727 Page 19 of 19



  1   right to amend the Answer to delete affirmative defenses that they determine are not
  2   applicable after subsequent discovery.
  3
  4        WHEREFORE, Defendants pray that:
  5       1.    Plaintiffs take nothing by reason of the Second Amended Complaint;
  6       2.    Judgment be entered in favor of Defendants;
  7       3.    Defendants be awarded costs incurred in defending this action; and
  8       4.    Defendants be awarded such further relief that the Court may deem just
  9   and proper.
 10
 11
      Dated: November 21, 2019                       Respectfully Submitted,
 12
                                                     XAVIER BECERRA
 13                                                  Attorney General of California
                                                     STEPAN A. HAYTAYAN
 14                                                  Supervising Deputy Attorney General
 15
 16
                                                     /s/ Jennifer E. Rosenberg__________
 17                                                  JENNIFER E. ROSENBERG
                                                     Deputy Attorney General
 18                                                  Attorneys for Defendants Xavier
                                                     Becerra, in his official capacity as
 19                                                  Attorney General of the State of
                                                     California, and Brent E. Orick, in his
 20                                                  official capacity as Acting Director of
                                                     the Department of Justice Bureau of
 21                                                  Firearms
 22
 23
 24
 25
 26
 27
 28
                                               18
            Defendants’ Answer to Second Amended Complaint for Declaratory and Injunctive Relief
                                                                       (3:19-cv-01226-L-AHG)
